DETAILED ACTION
Claims 1-3 and 5-17 are pending in the application. Claim 4 has been cancelled. 

Response to Arguments
2.  	Applicant’s arguments, see page 13, filed 05/19/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
3.  	Claims 1-3 and 5-17 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“A solid-state imaging element, comprising: 
  	a pixel array section including a plurality of pixels in a two-dimensional lattice pattern, wherein the plurality of pixels includes a specific pixel that includes: 
  	a pixel circuit that includes: 
  	a photoelectric conversion section configured to convert light into charge; 
  	a current-voltage conversion section configured to generate a first analog signal by current-voltage conversion of a photocurrent that flows through the photoelectric conversion section; 
  	a discharge transistor configured to discharge the charge from the photoelectric conversion section based on a start of an exposure period; 
  	a floating diffusion layer; 
  	a transfer transistor configured to transfer the charge from the photoelectric conversion section to the floating diffusion layer based on an end of the exposure period, wherein the floating diffusion layer is configured to accumulate the transferred charge; and Page 2 of 15Application No. 16/605,400 Reply to Office Action of February 19, 2021 
  	an amplifying transistor configured to amplify a voltage in the floating diffusion layer and output the amplified voltage as a second analog signal; 
  	a first analog-digital converter configured to convert the first analog signal into a first digital signal and
  	a second analog-digital converter configured to convert the second analog signal into a second digital signal, wherein a resolution of the first digital signal is different from a resolution of the second digital signal.”

  	The closest prior art of record relied upon is Furuta et al comprising an image sensor with a pixel array further comprising multiple A/D converters having the ability to increase the resolution of an image. Wakabayashi (US 2014/0160334 A1) further discloses an image pickup apparatus comprising an image processing unit for performing image processing on image data. However, the prior art, taken alone or in combination, fails to teach a discharge transistor configured to discharge the charge from the photoelectric conversion section based on a start of an exposure period and a first analog-digital converter configured to convert the first analog signal into a first digital signal and a second analog-digital converter configured to convert the second analog signal into a second digital signal, wherein a resolution of the first digital signal is different from a resolution of the second digital signal. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/JOHN H MOREHEAD III/Examiner, Art Unit 2697          


/LIN YE/Supervisory Patent Examiner, Art Unit 2697